DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2016-167022 (herein forward “D1”) (cited in IDS).
D1 teaches:
Regarding claim 1, an image forming apparatus (100, FIG.6) comprising: 
an annular transfer belt (15, FIG.4) having an outer surface on which an image is transferred; 
a nip portion (36) that forms a nip region (80, FIG.4) for nipping a recording medium (P) with an outer surface of the transfer belt; 
a facing portion (77) that faces the nip region from an inner side of the transfer belt and transfers the image from the transfer belt to the recording medium in the nip region by charging the transfer belt [0023, 0114]; and 
a transport unit comprising a holding portion that holds the recording medium, transports the recording medium by moving the holding portion, and causes the recording medium together with the holding portion to pass the nip region while holding the recording medium at the holding portion [0107].
Additionally, regarding claim 2, a pair of winding rollers (86,87 FIG.4) to which an inner side of the transfer belt is wound around on an upstream side and a downstream side in a circumferential direction of the transfer belt with respect to the facing portion, the common external tangent of the pair of winding rollers passing over the nip portion as viewed in an axial direction of the winding rollers. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-10, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2011-138063 (herein forward “D2”) in view of JP 9-204086 (herein forward “D3”) (both cited in IDS).
 D2 teaches (pars. [0020-0037, 0078-0095):
(claims 1 and 2)	An image forming apparatus ( FIGs.1, 13) comprising: 
an annular transfer belt (intermediate transfer belt 31) having an outer surface on which an image is transferred; 
a nip portion (secondary transfer roller 4) that forms a nip region (NP) for nipping a recording medium (S) with an outer surface of the transfer belt; 
a facing portion (32) that faces the nip region from an inner side of the transfer belt; and 
a pair of winding rollers (33, 38) to which an inner side of the transfer belt is wound around on an upstream side and a downstream side in a circumferential direction of the transfer belt with respect to the facing portion, the common external tangent of the pair of winding rollers passing over the nip portion as viewed in an axial direction of the winding rollers; and 
a transport unit (4) comprising a holding portion (gripper 44) that holds the recording medium, transports the recording medium by moving the holding portion, and causes the recording medium together with the holding portion to pass the nip region while holding the recording medium at the holding portion.
(claim 3)	wherein at least one of the winding portions wound around the pair of winding rollers on the transfer belt is separated from the nip portion (FIG.13);
(claim 4)	wherein one (33) of the winding portions on the upstream side in the transport direction of the transport unit is separated from the nip portion (FIG.13); 
(claim 5)	wherein both of the winding portions are separated from the nip portion (FIG.13); and
(claim 18)	wherein the recording medium is peeled from the nip portion after the recording medium is peeled from the transfer belt on a downstream side in the transport direction of the transport unit with respect to the nip region (Fig.14b) .

D2 is silent about the facing portion charging the transfer belt.
D3 discloses electric an image forming apparatus in which an image on a transfer belt (23) is transferred to a sheet (S) held by a gripper (24) by a transfer charger (16).
D2 additionally discloses the discloses invention applicable to any image forming apparatus having a structure in which a transfer roller having a grip portion is pressed against a roller via an intermediate transfer belt, a regardless of development style [0095].
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to apply the invention of D2 to an image forming apparatus wherein a facing portion transfers the image from the transfer belt to the recording medium in the nip region by charging the transfer belt disclose, (e.g. by electrifying roller 32 in a case of dry development) for at least the purpose of ensuring good image registration a the transfer nip.

The combination above further renders obvious:
(claims 6-10)	An image forming apparatus according to any of claims 1 or 2, wherein the facing portion comprises an upstream side facing portion disposed on an upstream side with respect to a center of the nip region in the transport direction of the transport unit (D3: see transfer charger 16 in FIG.1). 
(claim 20)	An image forming apparatus according to claim 1, wherein the transport unit comprises a chain to which the holding portion is attached, and transports the recording medium by circulating the chain (D3: gripper 24 is attached to chain 23, [0015]).

Claims 1-10, 16, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0185125 to Aihara (herein forward “D4”) in view of JP 9-204086 (D3).
D4 teaches:
(claim 1)	An image forming apparatus (FIG.1) comprising: 
an annular transfer belt (46) having an outer surface on which an image is transferred; 
a nip portion (31) that forms a nip region for nipping a recording medium (K) with an outer surface of the transfer belt; 
a facing portion (33) that faces the nip region from an inner side of the transfer belt and transfers the image from the transfer belt to the recording medium in the nip region; and 
a transport unit comprising a holding portion (conveying roller pairs illustrated in FIG. 1) that holds the recording medium, transports the recording medium by moving the holding portion, and causes the recording medium to pass the nip region while holding the recording medium at the holding portion [0074].
(claim 2)	further comprising, a pair of winding rollers (34a, 34b) to which an inner side of the transfer belt is wound around on an upstream side and a downstream side in a circumferential direction of the transfer belt with respect to the facing portion, the common external tangent of the pair of winding rollers passing over the nip portion as viewed in an axial direction of the winding rollers (Fig.4A);
(claim 3)	wherein at least one of the winding portions wound around the pair of winding rollers on the transfer belt is separated from the nip portion (FIG.4A);
(claim 4)	wherein one of the winding portions on the upstream side in the transport direction of the transport unit is separated from the nip portion (FIG.4A);
(claim 5)	wherein both of the winding portions are separated from the nip portion (FIG.4A);
(claims 6-10)	wherein the facing portion comprises an upstream side facing portion disposed on an upstream side with respect to a center of the nip region in the transport direction of the 10transport unit (FIG.4A); and
(claims 16 and 17)	wherein the recording medium (K) is peeled from the nip portion (31) before the recording medium is peeled from the transfer belt (31) on a downstream side in the transport direction of the transport unit with respect to the nip region (FIG. 4A).

D4 differs from the claimed invention in that a thermal transfer method is used, thus, image transfer by charging the transfer belt is not disclosed.  Additionally, D4 does not explicitly disclose a holding portion passing the nip region together with the recording medium.
D3 discloses and image forming apparatus comprising a transfer unit 16 (facing portion) that faces a nip region and transfers an image from a photosensitive drum (transfer belt) to a sheet S (recording medium) in the nip region by charging; and a gripper 24 (holding portion) that holds the sheet, transports the sheet by moving the gripper, and causes the sheet together with the gripper to pass the nip region while holding the  sheet at the griper; wherein the gripper is attached to a chain 23.

It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to combine the teachings of D4 and D3 such that the arrangement of D4 is applied to an image forming apparatus that transfers an image by charging a transfer belt and transports a sheet using a gripper on a chain, for at least the purpose of securely transporting the sheet.  
Regarding claim 20, the combination of D4 and D3 further renders obvious an image forming apparatus 15wherein the transport unit comprises a chain to which the holding portion is attached, and transports the recording medium by circulating the chain.

Allowable Subject Matter
Claims 11-15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393. The examiner can normally be reached M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Arlene Heredia/              Primary Examiner, Art Unit 2852